DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 19 December 2019 has been accepted and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, it is unclear what is meant by “plate-shaped”, as “plate” is not a standard shape and this could refer to any number of shapes, including rectangular, round, etc.
Claims 2-18 are rejected for reasons of dependency.
With respect to claim 5, there is no antecedent basis for “the scintillator”. Claim 1 recites “two layers of scintillators”.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because they include color elements (as filed, Figures 3, 7, and 10 contain a reddish-brown coloring).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arodzero et al. (US 2013/0208857 A1).

With respect to claim 2 Arodzero discloses a plurality of light transmitting carriers (Fig. 7), the two light transmitting planes of the each carrier (top and bottom of 701/702) provided with a layer of the scintillator (403, Fig. 7).
With respect to claim 3, Arodzero discloses the light transmitting carrier to be an integral rectangular plate (as shown in Fig. 4, formed from index-matching material, par. [0066]).
With respect to claim 14, Arodzero disclose a light sensor comprising a PMT or SiPM (par. [0075]).
With respect to claim 15, Arodzero discloses a protective layer on the scintillator which acts as a reflector (par. [0069]).
Allowable Subject Matter
Claims 4-13, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome any other rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4, Arodzero does not disclose the claimed two triangular prisms each having a total reflection surface and a light emergent end surface, and the two total reflection surfaces are bonded together, as claimed.
With respect to claims 5-9, Arodzero discloses optical fibers (407) attached to wavelength-shifting fibers (par. [0075]), but does not disclose that they are optically bonded to a scintillator. 
With respect to claims 10-13, Arodzero does not disclose the claimed metal case, PCB, elastic material, and sealing ring, configured as claimed.
With respect to claims 16-18, Arodzero does not specify that the two layers of the scintillators are made of different materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	6 October 2021